UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2012(Unaudited) DWS Technology Fund Shares Value ($) Common Stocks 98.9% Consumer Discretionary 3.4% Internet & Catalog Retail Amazon.com, Inc.* (a) Priceline.com, Inc.* (a) Industrials 0.1% Professional Services RPX Corp.* Information Technology 95.4% Communications Equipment 12.6% Acme Packet, Inc.* (a) Aviat Networks, Inc.* Ceragon Networks Ltd.* (a) Cisco Systems, Inc. Comverse Technology, Inc.* F5 Networks, Inc.* (a) Juniper Networks, Inc.* Polycom, Inc.* (a) QUALCOMM, Inc. Computers & Peripherals 23.3% Apple, Inc.* (a) EMC Corp.* (a) Hewlett-Packard Co. QLogic Corp.* Quantum Corp.* (a) SanDisk Corp.* (a) Western Digital Corp.* Electronic Equipment, Instruments & Components 0.6% Corning, Inc. Neonode, Inc.* NeoPhotonics Corp.* (a) RealD, Inc.* (a) Internet Software & Services 15.1% Baidu, Inc. (ADR)* eBay, Inc.* Equinix, Inc.* (a) Google, Inc. "A"* (a) IAC/InterActiveCorp. Liquidity Services, Inc.* LogMeIn, Inc.* (a) Open Text Corp.* QuinStreet, Inc.* (a) Responsys, Inc.* Telecity Group PLC* Tencent Holdings Ltd. Velti PLC* (a) Yahoo!, Inc.* (a) Yandex NV "A"* (a) IT Services 12.1% Accenture PLC "A" (a) Amdocs Ltd.* (a) Camelot Information Systems, Inc. (ADR)* (a) Cognizant Technology Solutions Corp. "A"* Fiserv, Inc.* International Business Machines Corp. InterXion Holding NV* MasterCard, Inc. "A" ServiceSource International, Inc.* (a) Teradata Corp.* (a) VeriFone Systems, Inc.* Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 14.8% Altera Corp. Applied Materials, Inc. (a) ASML Holding NV Atmel Corp.* (a) Avago Technologies Ltd. Broadcom Corp. "A"* Cavium, Inc.* (a) Cirrus Logic, Inc.* (a) EZchip Semiconductor Ltd.* (a) Inphi Corp.* (a) Integrated Device Technology, Inc.* (a) Intel Corp. (a) Intermolecular, Inc.* (a) Marvell Technology Group Ltd.* MaxLinear, Inc. "A"* (a) Microchip Technology, Inc. (a) Microsemi Corp.* (a) MKS Instruments, Inc. NXP Semiconductors NV* (a) ON Semiconductor Corp.* Teradyne, Inc.* Texas Instruments, Inc. (a) Software 16.9% Activision Blizzard, Inc. (a) ANSYS, Inc.* Ariba, Inc.* (a) Check Point Software Technologies Ltd.* (a) Citrix Systems, Inc.* Ellie Mae, Inc.* Imperva, Inc.* (a) Informatica Corp.* Kenexa Corp.* (a) Longtop Financial Technologies Ltd. (ADR)* (a) Microsoft Corp. Oracle Corp. QLIK Technologies, Inc.* (a) Rovi Corp.* Salesforce.com, Inc.* (a) Symantec Corp.* (a) Taleo Corp. "A"* (a) TIBCO Software, Inc.* Ultimate Software Group, Inc.* (a) VanceInfo Technologies, Inc. (ADR)* (a) Total Common Stocks (Cost $361,551,220) Other Investments 0.8% Adams Capital Management III LP (1.2% limited partnership interest)* (b) — Adams Capital Management LP (3.6% limited partnership interest)* (b) — Alloy Ventures 2000 LP (3.0% limited partnership interest)* (b) — Asset Management Association 1996 LP (2.5% limited partnership interest)* (b) — Asset Management Association 1998 LP (3.5% limited partnership interest)* (b) — GeoCapital IV LP (2.9% limited partnership interest)* (b) — Med Venture Associates III LP (2.7% limited partnership interest)* (b) — Total Other Investments (Cost $17,524,528) Securities Lending Collateral 34.9% Daily Assets Fund Institutional, 0.24% (c) (d) (Cost $219,532,325) Cash Equivalents 0.7% Central Cash Management Fund, 0.07% (c) (Cost $4,599,160) % of Net Assets Value ($) Total Investment Portfolio (Cost $603,207,233) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $607,235,585.At January 31, 2012, net unrealized appreciation for all securities based on tax cost was $244,710,720.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $284,466,197 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $39,755,477. (a) All or a portion of these securities were on loan. The value of all securities loaned at January 31, 2012 amounted to $215,034,348, which is 34.2% of net assets. (b) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities").Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933.The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security.Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell.This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund.The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Adams Capital Management III LP** October 1997 to April 2008 Adams Capital Management LP** August 2000 to November 2000 Alloy Ventures 2000 LP** April 2000 to August 2007 Asset Management Association 1996 LP** June 1996 to July 2000 Asset Management Association 1998 LP** December 1998 to November 2001 GeoCapital IV LP** April 1996 to March 2000 Med Venture Associates III LP** September 1998 to May 2006 Total Restricted Securities ** These securities represent venture capital funds. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(e) Consumer Discretionary $ $
